DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In P[0035] and P[0036], the "memory 240" is not in the drawings.  From P[0038], “step 304” is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 5, reference number 500, 530 and 550 are not in the specification.  From Figure 6, reference number 600 is not in the specification.  From Figure 8, reference number 820 is not in the specification.  Corrected drawing sheets in 
Specification
The disclosure is objected to because of the following informalities: In P[0052] and P[0053], "comparison module 700" is recited.  This should be "comparison module 280" to agree with the rest of the specification.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0057], the specification references “roadway image data is received” without reciting the reference number from Figure 9 (Receive Roadway Image Data 910).  Later in P[0058], “step 910” is recited as a return to that step.  The reference number “910” should be included in the P[0057] description.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0068], the abbreviation for “DVD” is recited and “digital video disc”.  The proper abbreviation for DVD is “digital versatile disc”.  
Appropriate correction is required.
The use of the terms UNIX, LINUX, WINDOWS, MACINTOSH, PALM, ANDROID, and IOS (P[0067]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing device providing sensor data in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 both recite “image data from a camera at a roadway” (line 2 and line 4, respectively).  The phrase “at the roadway” is unclear because the camera may be installed at the roadway, or may be a camera that is near the roadway.  Examples include a cell phone camera of a pedestrian walking along the road, or a camera 
Claims 5 and 16 recite “the sensing device is at a vehicle at the roadway” (line 1, and lines 1 and 2, respectively).  It is unclear if the sensing device is installed in the vehicle, installed on the roadway, or is near the vehicle (to sense the vehicle).  The claims also recite “a vehicle computer at the vehicle” (lines 2 and 3).  It is unclear if the vehicle computer is installed in the vehicle, or is near the vehicle (to provide the data when near).  The examiner assumes the vehicle computer is installed in the vehicle for continued examination.  The examiner also assumes the sensing device is near that vehicle to provide sensed information about the vehicle for continued examination.
Claim 20 recites the limitation "the received image data" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,719,801 B1 in view of Atsmon et al Patent Application Publication Number 2015/0356872 A1.
Regarding claims 1 and 12 Ferguson et al teach the claimed method for identifying object locations, methods calibrating sensors using road map data (title) and the method of Figure 3, and the claimed non-transitory computer readable storage medium with a program executed by a processor to perform a method for identifying object locations, “The computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114.” (column 10 lines 41 thru 45 and Figure 1), the method comprising:
the claimed receiving image data from a camera at a roadway, “At block 302, the method 300 includes receiving, via at least one sensor coupled to a vehicle, information indicative of an environment of the vehicle.  As an example, a computing device controlling an autonomous vehicle may be configured to receive information about the environment of the vehicle.  The sensors may be positioned on the vehicle to capture different ranges of information relative to the vehicle's position.  For example, a vehicle may include cameras connected at different positions to capture images of the 
the claimed identifying an object and a first location of the object indicated in the received image data, “The cameras may be configured to capture images from different points or orientations relative to the vehicle.  For example, a camera may be placed to capture images of the environment in front of the vehicle.  Other cameras may be connected to the autonomous vehicle at different positions to capture other views of the environment surrounding the vehicle.” (column 15 lines 53 thru 58), and “In some instances, the autonomous vehicle may use specific sensors to initially detect objects within the environment and other sensors to determine other information related to the objects.  For example, an autonomous vehicle may detect objects through LIDAR or RADAR, but then utilize the information provided by other sensors, such as a GPS or images from a camera, to determine an estimated location of the objects.” (column 16 lines 5 thru 12);
the claimed receiving sensor data from a sensing device, “at block 306, the method 300 includes receiving map data that includes location information for a plurality of objects.  The map data received may include information regarding the location of objects previously identified by sensors and systems of the autonomous vehicle.” 
the claimed identifying the object and a second location of the object indicated by the received sensor data, “At block 308, the method 300 includes determining a given location for the one or more objects as specified in the map data.  As an example, a computing device associated with the autonomous vehicle may be configured to identify a location for objects within the map.” (column 18 lines 34 thru 38), “a computing device may be configured to receive a single map based on the objects detected by the sensors” (column 18 lines 46 thru 48); and
the claimed initiating a corrective action based on an identification that the first and second locations do not match, “At block 310, the method 300 includes performing a comparison between the estimated location of the one or more objects based on the information from the sensor and the given location for the one or more objects as specified in the map data.  Within examples, a computing device or another entity associated with an autonomous vehicle may compare the location of objects or other parameters as described by the vehicle sensors and the received map.  In some implementations, the computing device associated with an autonomous vehicle may adjust a sensor in a variety of ways based on the results of the comparison between information provided by the sensor and information proscribed within a map.” (column 19 lines 4 thru 16), “In some instances, the computing device may determine that a sensor or sensors should be adjusted based on the sensors determining objects in the location of the environment do not exactly match the locations given in the map.  In 
Ferguson et al do not explicitly teach the claimed object and second location are indicated by the received sensor data, but instead object and location are determined from the map data which was obtained from previous sensor data (column 17 lines 27 thru 31).  As an example, the object location may be determined by a combination of GPS, RADAR and LIDAR sensor information, and that sensor information would be used to create the map data.  Then the camera may take an image of the object, and that object location is compared to the recently created map data about the object.  The previously obtained sensor data to create the map data does not specify an amount of time that has passed between the map creation and the image of the object being taken.  The time could be immediately prior to the camera taking the image.  The use of non-camera sensors (not including map data) to update a positon is common and well known in the art.
Atsmon et al teach the output of non-imaging sensors may be used by comparing to data acquired by GPS P[0110].  The acquired GPS data of Atsmon et al would be used by the system of Ferguson et al as additional data for identifying the objects in the vehicle environment.  Ferguson et al already has a GPS 122 (Figure 1), and the GPS 
Regarding claims 2 and 13 Ferguson et al teach the claimed dividing the received image data into a series of cells that form a grid pattern, “the camera 210 may provide range information by using a structured light technique in which example vehicle 200 illuminates an object in the environment with a predetermined light pattern, such as a grid or checkerboard pattern and uses the camera 210 to detect a reflection of the predetermined light pattern from environmental surroundings” (column 12 lines 48 thru 54), the grid or checkerboard pattern equates to the claimed series of cells that for a grid pattern, and the claimed first location of the object is identified based on the object being included in an identified cell, “Based on distortions in the reflected light pattern, example vehicle 200 may determine the distance to the points on the object.” (column 12 lines 54 thru 56), and the claimed grid pattern corresponds to a first unique location, “The map data received may include information regarding the location of objects previously identified by sensors and systems of the autonomous vehicle.” (column 17 lines 28 thru 31), and “the computing device may use the comparison to determine if sensors identify the location of objects directly the same as the maps show the objects to be located” (column 19 lines 59 thru 62), the previously identified object location match to the sensor identification equates to the claimed first unique location.
Regarding claims 3 and 14 Ferguson et al teach the claimed sensing device is the camera at the roadway and the received sensor data is a second image of the roadway taken by the camera, “The camera 130 may include one or more devices configured to capture a plurality of images of the environment surrounding the vehicle 100.  The camera 130 may be a still camera or a video camera.  In some embodiments, the camera 130 may be mechanically movable such as by rotating and/or tilting a platform to which the camera is mounted.  As such, a control process of the vehicle 100 may be implemented to control the movement of the camera 130.” (column 8 lines 1 thru 8), and “the camera 130 can capture a plurality of images that represent information about an environment of the vehicle 100 while operating in an autonomous mode.  The environment may include other vehicles, traffic lights, traffic signs, road markers, pedestrians, etc.” (column 11 lines 27 thru 31).
Regarding claims 4 and 15 Ferguson et al teach the claimed sensing device is a second camera at the roadway, “a vehicle may include cameras connected at different positions to capture images of the environment surrounding the vehicle” (column 14 lines 14 thru 16), and the claimed received sensor data is a second image of the roadway taken by the second camera, “an autonomous vehicle may receive information about the environment from images captured by one or more cameras.  The cameras may be configured to capture images from different points or orientations relative to the vehicle.” (column 14 lines 45 thru 49), and “An autonomous vehicle may utilize cameras and LIDAR returns to determine information about the same area in the environment.” (column 15 lines 14 thru 16).
Regarding claims 5 and 16 Ferguson et al teach the claimed sensing device is at a vehicle at the roadway, the vehicle includes a GPS 122, an IMU 124, a RADAR 126, and a LIDAR unit 128 (Figure 1) and the vehicle would be driven on a road, and the claimed received sensor data is received from a vehicle computer at the vehicle, “at block 306, the method 300 includes receiving map data that includes location information for a plurality of objects.  The map data received may include information regarding the location of objects previously identified by sensors and systems of the autonomous vehicle.” (column 17 lines 27 thru 31), and “As an example, a computing device associated with a vehicle may receive map data indicative of one or more maps.  In some instances, a computing device may request and/or receive maps from a network entity or another system based on a location of the autonomous vehicle.  In one example, an autonomous vehicle may receive map data based on a search performed relating to an object in the environment of the autonomous vehicle.  In some instances, a computing device may analyze information provided by sensors to determine which maps to retrieve in order to perform the calibration.” (column 17 lines 32 thru 42).
Regarding claims 6 and 17 Ferguson et al teach the claimed corrective action includes recalibrating an image control system, “the computing device may determine that sensors may require calibration if the locations of objects identified by the sensor or sensors do not match the location of the objects as specified in the map to a certain degree or threshold” (column 19 lines 24 thru 28), the sensors include the camera 130 (Figure 1 and column 7 lines 7 thru 21), the camera equates to the claimed image control system.
Regarding claims 7 and 18 Ferguson et al teach the claimed corrective action includes sending a message to a vehicle computer recommending that the sensing device be calibrated, “The functions comprise receiving, via at least one sensor coupled to a vehicle, information indicative of an environment of the vehicle.” (column 1 lines 56 thru 58), “an autonomous vehicle may be configured to receive and/or retrieve map data that includes location information for multiple objects, including the objects detected by the sensors” (column 3 lines 40 thru 43), “A computing device may calibrate sensors of the vehicle based on different types of maps received.” (column 5 lines 26 thru 28), and “At block 312, the method 300 includes based on the comparison, providing instructions to configure the at least one sensor.  A computing device may provide instructions to various systems of an autonomous vehicle to calibrate sensors based on the comparison.” (column 19 lines 48 thru 52).
Regarding claims 8 and 19 Ferguson et al teach the claimed method and medium of claims 1 and 12 (see above), further comprising:
the claimed receiving one or more additional images from the camera, “The camera 130 may include one or more devices configured to capture a plurality of images of the environment surrounding the vehicle 100.  The camera 130 may be a still camera or a video camera.  In some embodiments, the camera 130 may be mechanically movable such as by rotating and/or tilting a platform to which the camera is mounted.  As such, a control process of the vehicle 100 may be implemented to control the movement of the camera 130.” (column 8 lines 1 thru 8);
the claimed evaluating the additional images from the camera for discrepancies, “At block 310, the method 300 includes performing a comparison between the estimated 
the claimed identifying that the additional images do not include any data indicative of discrepancies, “A computing device may compare the locations of objects as identified by a sensor or sensors and as shown within a map or maps.  The computing device may compare if the locations match exactly.” (column 19 lines 17 thru 20), an exact match equates to the claimed not having discrepancies. 
Regarding claim 9 Ferguson et al teach the claimed first location is associated with a GPS location, the sensor system 104 includes a Global Positioning System (GPS) 122 (Figure 1), “an autonomous vehicle may be equipped with sensors, such as cameras, RADAR, LIDAR, and GPS, to acquire a variety of information about the environment” (column 14 lines 27 thru 29), and “In addition, an autonomous vehicle may be equipped with a global positioning system (GPS), which may provide data regarding the position of the vehicle or other objects relative to a global coordinate system.  The GPS may be utilized in addition to other sensors to determine a position of the vehicle relative to intersections, roads, buildings, or other points of interest within the environment that may be depicted within GPS information.  The GPS may be utilized to provide information about nearby objects as well.” (column 15 lines 34 thru 42).
Regarding claim 10 Ferguson et al teach the claimed first location is associated with a position relative to at least one other object detected within the received image, “an autonomous vehicle may determine location of objects relative to different objects or according to information provided by the GPS or other sensors” (column 16 lines 1 thru 4).
Regarding claim 11 Ferguson et al teach the claimed first location is associated with a position that is relative to a second cell in a grid pattern, “the camera 210 may provide range information by using a structured light technique in which example vehicle 200 illuminates an object in the environment with a predetermined light pattern, such as a grid or checkerboard pattern and uses the camera 210 to detect a reflection of the predetermined light pattern from environmental surroundings” (column 12 lines 48 thru 54), and “an autonomous vehicle may determine location of objects relative to different objects or according to information provided by the GPS or other sensors” (column 16 lines 1 thru 4), the object location would be determined in the grid pattern based on the relative location to other objects that would also be in the grid pattern.
Regarding claim 20 Ferguson et al teach the claimed apparatus for identifying object locations, an autonomous vehicle having vehicle sensor to assist in navigation and calibrating sensors using road map data (abstract), comprising:
the claimed camera that acquires image data of a roadway, “The camera 130 may include one or more devices configured to capture a plurality of images of the environment surrounding the vehicle 100.” (column 8 lines 1 thru 3 and Figure 1), and “The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the 
the claimed memory, data storage 114 (Figure 1); and
the claimed processor that executes instruction of the memory, processor 113 (Figure 1), “data storage 114 may contain instructions 115 (e.g., program logic) executable by the processor 113 to execute various automobile functions, including those described above in connection with FIG. 1.  Data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.” (column 10 lines 49 thru 57), to:
the claimed identify an object and a first location of the object from the acquired image data, “The cameras may be configured to capture images from different points or orientations relative to the vehicle.  For example, a camera may be placed to capture images of the environment in front of the vehicle.  Other cameras may be connected to the autonomous vehicle at different positions to capture other views of the environment surrounding the vehicle.” (column 15 lines 53 thru 58), and “In some instances, the autonomous vehicle may use specific sensors to initially detect objects within the environment and other sensors to determine other information related to the objects.  For example, an autonomous vehicle may detect objects through LIDAR or RADAR, but then utilize the information provided by other sensors, such as a GPS or images from 
the claimed identify the object and a second location of the object from received sensor data, “at block 306, the method 300 includes receiving map data that includes location information for a plurality of objects.  The map data received may include information regarding the location of objects previously identified by sensors and systems of the autonomous vehicle.” (column 17 lines 27 thru 31), the vehicle sensors may include a GPS 122, an IMU 124, a RADAR 126, and a LIDAR unit 128 (Figure 1), “At block 308, the method 300 includes determining a given location for the one or more objects as specified in the map data.  As an example, a computing device associated with the autonomous vehicle may be configured to identify a location for objects within the map.” (column 18 lines 34 thru 38), and “a computing device may be configured to receive a single map based on the objects detected by the sensors” (column 18 lines 46 thru 48); and
the claimed initiate a corrective action based on an identification that the first and second location do not match, “At block 310, the method 300 includes performing a comparison between the estimated location of the one or more objects based on the information from the sensor and the given location for the one or more objects as specified in the map data.  Within examples, a computing device or another entity associated with an autonomous vehicle may compare the location of objects or other parameters as described by the vehicle sensors and the received map.  In some implementations, the computing device 
Ferguson et al do not explicitly teach the claimed object and second location are indicated by the received sensor data, but instead object and location are determined from the map data which was obtained from previous sensor data (column 17 lines 27 thru 31).  As an example, the object location may be determined by a combination of GPS, RADAR and LIDAR sensor information, and that sensor information would be used to create the map data.  Then the camera may take an image of the object, and that object location is compared to the recently created map data about the object.  The previously obtained sensor data to create the map data does not specify an amount of time that has passed between the map creation and the image of the object being 
Atsmon et al teach the output of non-imaging sensors may be used by comparing to data acquired by GPS P[0110].  The acquired GPS data of Atsmon et al would be used by the system of Ferguson et al as additional data for identifying the objects in the vehicle environment.  Ferguson et al already has a GPS 122 (Figure 1), and the GPS data would equate to the clamed sensor data of the object and second location of the object.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for calibrating sensors of Ferguson et al with the use of GPS data to identify positions of Atsmon et al in order to increase the accuracy of the capturing of locations (Atsmon et al P[0110].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALE W HILGENDORF/Primary Examiner, Art Unit 3662